Case 1:16-cv-05165-ER-KNF Document 3165 Filed 12/09/19 Page 1 of 2

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wane eeee ene nneee eee eee ae ---------X
MARIA VECCHIO, individually and on behalf of all
others similarly situated,

 

 

 

 

 

 

Plaintiff,
ORDER
-against-
16-CV-5165 (ER) KNF)
QUEST DIAGNOSTICS INC., EXAMONE
WORLD WIDE, INC., and EXAMONE LLC,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

Based on the November 26, 2019 telephonic conference the Court had with the parties
and the parties’ post-conference written submissions, it appears that the plaintiff was not diligent
in supplying her expert witness with the report prepared by the defendants’ expert witness. This
lack of diligence on the plaintiffs part militates against a finding that good cause exists to
modify the outstanding scheduling order. However, the defendants have communicated to the
Court the importance that having the opportunity to depose the plaintiff's expert has to their
ability to defend themselves fairly in this action. This persuades the Court that good cause for
modifying the scheduling order exists, and that the modification will ensure that a just
determination of the action will attend. See Fed. R. Civ. P. 1.

Supplementing a disclosure that a party determines is incomplete or incorrect is mandated
by Fed. R. Civ. P. 26(e). Whether the report of the plaintiff's expert is truly incomplete or
incorrect or whether, as the defendants contend, the plaintiff simply “wants a do-over” with

respect to her expert’s report — which may prompt the defendants to move to strike that
Case 1:16-cv-05165-ER-KNF Document 3165 Filed 12/09/19 Page 2 of 2

supplemental document — remains to be seen. In any event, at this juncture, owing to the
mandatory nature of Fed. R. Civ. P. 26(e), the defendants’ request, that the Court bar the plaintiff
from supplementing the report of her expert, cannot be granted.

The plaintiff shall serve the supplemental report of her expert on or before December 18,
2019. Expert witness depositions shall be completed on or before January 21, 2020. Any motion
to decertify or any dispositive motion shall be filed on or before February 7 , 2020. This order
resolves Docket Entry No. 3162.
Dated: New York, New York SO ORDERED:

December 9, 2019 .

[Cetin -t &/ lancet Per

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

 
